Mr. Justice Leech delivered the opinion of the court: This is a case brought to recover compensation for publication notices against delinquent corporations, asking for dissolution of said corporations, total amount of claim being $1004.75, and declaration alleges that the claimant, acting by authority and direction of Samuel E. Erickson, clerk of the superior court of Cook county, published said legal notices in the National Corporation Reporter in its editions dated April 7th, April 14th, April 21st, June 9th, June 12th, and June 23rd, copies of said legal notices being attached to and made part of the declaration. The demurrer filed by the Attorney General of the State of Illinois is, as a matter of law, sustained. This claim should have been paid by the Attorney General from appropriations allotted to him during the period above set forth, and we do not feel that there are any grounds, either of equity or social justice, which warrant the allowance of this claim, hence the demurrer is sustained.